DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seung (U.S. PATENT NO. 9,799,098).
-Regarding claim 1, Seung discloses a neural network-type image processing device comprising: an input layer having one unit to which an input image is input (input image 115, FIG. 1); an output layer having one unit from which an output image is output (output image 185, FIG. 1); and a plurality of intermediate layers arranged between the input layer and the output layer and each having a plurality of units (intermediate layers 160, FIG. 1	), wherein the unit of the input layer, the units of the intermediate layers, and the unit of the output layer are fully connected with connection coefficients (col. 5 lines 8-19), wherein each of the units of each of the intermediate layers is an image processing module which performs image processing on an image input to the units of the intermediate layers (image processing module 120, FIG. 1, col. 5 lines 8-19), and the input image is input through the unit of the input layer, passes through the units of the intermediate layers, and is then output as an output image from the unit of the output layer (output image 185, FIG. 1, col. 5 lines 20-30), and the connection (stochastic gradient learning via the backpropagation method, col. 10 lines 30-33).
-Regarding claim 2, Seung further discloses an activation function of the units of each of the intermediate layers includes a differentiable image processing function representing image processing of the image processing modules (adjustable 5x5x5 filters, col. 5 lines 63-66).
-Regarding claim 3, Seung further discloses the image processing modules of different types are provided in each of the intermediate layers (adjustable 5x5x5 filters, col. 5 lines 63-66).
-Regarding claim 4, Seung further discloses the plurality of image processing modules provided in each of the intermediate layers are identical (adjustable 5x5x5 filters, col. 5 lines 63-66).
-Regarding claim 5, Seung further discloses each of the image processing modules is configured as any of a Gaussian filter, an edge extraction filter, a smoothing filter, a median filter, and a sobel filter (Gaussian noise model, col. 11 lines 14-20).
 -Regarding claim 6, Seung further discloses one of the plurality of image processing modules provided in each of the intermediate layers is a module with respect to identify mapping (object identification, col. 5 lines 20-30).
-Regarding claim 7, Seung further discloses the image processing modules applied to output of the output image from the input image, and connection coefficients of the applied image processing modules can be output along with output of the output image from the output layer (output image 185, FIG. 1, col. 5 lines 8-30).
-Regarding claim 12, Seung further discloses the image processing modules of different types are provided in each of the intermediate layers (adjustable 5x5x5 filters, col. 5 lines 63-66).
(adjustable 5x5x5 filters, col. 5 lines 63-66).
-Regarding claim 14, Seung further discloses the plurality of image processing modules provided in each of the intermediate layers are identical (adjustable 5x5x5 filters, col. 5 lines 63-66).
-Regarding claim 15, Seung further discloses the plurality of image processing modules provided in each of the intermediate layers are identical (adjustable 5x5x5 filters, col. 5 lines 63-66).
-Regarding claim 16, Seung further discloses each of the image processing modules is configured as any of a Gaussian filter, an edge extraction filter, a smoothing filter, a median filter, and a sobel filter (Gaussian noise model, col. 11 lines 14-20).
-Regarding claim 17, Seung further discloses each of the image processing modules is configured as any of a Gaussian filter, an edge extraction filter, a smoothing filter, a median filter, and a sobel filter (Gaussian noise model, col. 11 lines 14-20).
-Regarding claim 18, Seung further discloses each of the image processing modules is configured as any of a Gaussian filter, an edge extraction filter, a smoothing filter, a median filter, and a sobel filter (Gaussian noise model, col. 11 lines 14-20).
-Regarding claim 19, Seung further discloses each of the image processing modules is configured as any of a Gaussian filter, an edge extraction filter, a smoothing filter, a median filter, and a sobel filter (Gaussian noise model, col. 11 lines 14-20).
-Regarding claim 20, Seung further discloses each of the image processing modules is configured as any of a Gaussian filter, an edge extraction filter, a smoothing filter, a median filter, and a sobel filter (Gaussian noise model, col. 11 lines 14-20).
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.